DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7, 11-13, 17, 18 & 21-24); species A. b. the second spiral microchannel has a non-rectangular cross-section (claims 1-7, 11-13, 17, 18 & 21-24); species B. a. the first spiral microchannel has a rectangular cross-section (claims 1-7, 11-13, 17, 18, 21, 23 & 24); species C “Election not required” in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that “The claims of group II, claims 34-39 and 44-47 depend from claim 2, which depends from claim 1. Therefore any search of the limitations of Group I, claims 1 and 2, will be a search of the limitations of group II claims”.  This is not found persuasive because Group I does not require a system for closed loop recirculation, and Group II has a separate utility such as a system for closed loop recirculation as recited in claim 34.  There would be a serious search and/or examination burden because of one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claims 1-7, 11-13, 17, 18, 21, 23 & 24 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the MDDS is configured to separate particles from a sample fluid comprising a mixture of particles” (claim 1); “the first spiral microchannel is configured to concentrate the particles into a concentrated particle stream and the second spiral microchannel is configured to separate particles from the concentrated particle stream based on their sizes” (claim 2); “the device is configured to concentrate and separate the particles without additional sheath flow” (claim 3); “the first spiral microchannel is configured to form the concentrated particle stream on the inner wall side of the first spiral microchannel” (claim 4); “the first spiral microchannel is configured to direct the concentrated particle stream to enter the outer wall side of the second spiral microchannel” (claim 5); “the second spiral microchannel is configured to direct a first particle stream to the inner wall outlet and to direct a second particle stream to the outer wall outlet, wherein the first particle stream comprises particles having a larger average diameter than that of the particles in the second particle stream” (claim 6); “the second spiral microchannel is configured to direct a third particle stream to the middle outlet” (claim 7); “the device is configured to provide closed loop recirculation of the sample fluid through the first spiral microchannel” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 22, 34-39, 44-47, 50, 72-74 are objected to because of the following informalities: the status markings are incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-13, 17, 18, 21, 23 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner wall side" in L6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the microchannel" in L6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer wall side" in L7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the microchannel" in L7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output" in L9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is unclear reciting “its” because it is unclear what the term is referring to.
Claim 1 is vague and unclear reciting “wherein the cross-sectional area of the first spiral microchannel remains constant along its length and wherein the cross-sectional area of the second spiral microchannel remain constant along its length” because the claim also requires “a transition region, wherein the transition region is a microchannel that connects the first and second spiral microchannels, wherein the output from the first spiral microchannel is directed into the second spiral microchannel in the transition region”.  It would appear there would be variation of the cross-sectional areas at the transition region for both the first spiral microchannel & the second spiral microchannel.  
Claims 1-7 & 17 are not clear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  Regarding claims 1-7, the claimed sample fluid having particles, particle streams and particle diameters are unclear because these limitations are not positive elements of the claims.  For the purpose of this Office action, the claims will be treated as intended use limitations.
Claims 1-7 & 17 are unclear reciting “configured to…” because it is unclear what structural configuration the applicant is trying to claim.
Claim 4 recites the limitation "the inner wall side of the first spiral microchannel" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer wall side of the second spiral microchannel" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second microchannel" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the outlets" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the second microchannel" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the second microchannel" in L1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-13, 17, 18, 21, 23 & 24 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Iida et al. (US 2004/0256318).
Regarding claim 1, Iida et al. teach:
1. A microfluidic device comprising a multidimensional double spiral (MDDS), wherein the MDDS comprises: 
a. a first spiral microchannel (e.g., 161b) comprising a first inlet (e.g., B in Fig. 14 for example); 
b. a second spiral microchannel (e.g., 161a) in fluid communication with the first spiral microchannel and comprising an inner wall outlet and an outer wall outlet (see annotated Fig. 14), wherein the inner wall outlet is located on the inner wall side of the microchannel and the outer wall outlet is located on the outer wall side of the microchannel (see annotated Fig. 14); and 
c. a transition region (e.g., partition 165), wherein the transition region is a microchannel that connects the first and second spiral microchannels (see Figs. 1 & 6 for example), wherein the output from the first spiral microchannel (161b) is capable of directing into the second spiral microchannel in the transition region (see Fig. 30c showing the output from 161b flows through the partition 165 (transition region) towards 161a); 
wherein the first spiral microchannel (161b) has a smaller cross-sectional area than the second spiral microchannel (see ¶ 0272 for example); 
wherein the cross-sectional area of the first spiral microchannel remains constant along a length and wherein the cross-sectional area of the second spiral microchannel remain constant along a length (see for example, Fig. 1 & ¶ 0160-0166+ teaching constant cross-sectional areas of the first and second spiral microchannels); and 
wherein the MDDS is configured to separate particles from a sample fluid comprising a mixture of particles (¶ 0211+).

    PNG
    media_image1.png
    1338
    1124
    media_image1.png
    Greyscale

With regard to limitations in claims 6 & 7 (e.g., “… wherein the first particle stream comprises particles having a larger average diameter than that of the particles in the second particle stream”, “… wherein the third particle stream comprises particles having an average diameter less than that of the particles in the first particle stream and greater than that of the particles in the second particle stream”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 2-7, 11-13, 17, 18, 21, 23 & 24, Iida et al. teach:
2. The device of claim 1, wherein the first spiral microchannel is capable of concentrating the particles into a concentrated particle stream and the second spiral microchannel is capable of separating particles from the concentrated particle stream based on their sizes (throughout the reference).
3. The device of claim 1, wherein the device is capable of concentrating and separating the particles without additional sheath flow (i.e., fluid sample, throughout the reference).
4. The device of claim 2, wherein the first spiral microchannel (161b) is capable of forming the concentrated particle stream on the inner wall side of the first spiral microchannel (as sample flows from B to B’, this feature would be taught).
5. The device of claim 4, wherein the first spiral microchannel (161b) is capable of directing the concentrated particle stream to enter the outer wall side of the second spiral microchannel (as sample flows from B to B’, this feature would be taught).
6. The device of claim 5, wherein the second spiral microchannel (161a) is capable of directing a first particle stream to the inner wall outlet and directing a second particle stream to the outer wall outlet (see Fig. 19 for example).
7. The device of claim 6, wherein the second microchannel further comprises a middle outlet located between the outer wall outlet and the inner wall outlet, wherein the second spiral microchannel is capable of directing a third particle stream to the middle outlet (see Fig. 4 teaching a multiple stage separation system.  Here, a middle separation partition would read on a middle outlet located between an outer wall outlet and an inner wall outlet, wherein particles would travel from d2 toward dN).
11. The device of claim 1, wherein the second spiral microchannel is nested within the first microchannel (see Fig. 14 for example).
12. The device of claim 11, wherein the first inlet is on the circumference of the first spiral microchannel (see Fig. 14 for example).
13. The device of claim 11, wherein the outlets of the second spiral microchannel are on the circumference of the second spiral microchannel (see Fig. 14 for example).
17. The device of claim 1, wherein the device is capable of providing closed loop recirculation of the sample fluid through the first spiral microchannel (see ¶ 0171 for example).
18. The device of claim 17, wherein at least one outlet of the second spiral microchannel is fluid communication with an inlet of the first spiral microchannel (see Fig. 14 for example).
21. The device of claim 1, wherein the second microchannel (161a) has a non-rectangular cross section (see Fig. 14 for example).
23. The device of claim 21, wherein the first spiral microchannel (161b) has a rectangular cross-section (see Fig. 1 for example).
24. The device of claim 21, wherein the second microchannel has a trapezoidal cross section defined by a radially inner side, a radially outer side, a bottom side, and a top side, the cross section (see Figs. 26a, 26b for example) having a) the radially inner side and the radially outer side unequal in height, or b) the radially inner side equal in height to the radially outer side, and wherein the top side has at least two continuous straight sections, each unequal in width to the bottom side (see Figs. 26a, 26b for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798